Title: General Orders, 1 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday Feby 1st 1780
            Parole Egypt—  C. Signs Eden. Egra.
          
          The Connecticutt division is to be held in perfect readiness to march at a very short notice.
          The Names and Rank of all the Field-Officers serving in the

different lines of the Army and of the Independent Corps with the dates of their Commissions to be immediately sent to the Adjutant General’s office.
        